Citation Nr: 0836073	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1996 to 
April 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  



REMAND

The Board notes that the veteran's service treatment record 
(STR), including Hearing Conservation Program Data, appears 
to show the exposure to acoustic trauma in connection with 
his duties in service.   

Further, the veteran underwent two audiological evaluations 
within one year following service.  In particular, both a 
private audiological evaluation from October 2006, and a VA 
evaluation from July 2006, show some evidence of progressive 
hearing loss, though they differ as to the degree of present 
hearing loss.  

The Board notes that both evaluations report a history of 
employment and military service noise exposure; however, 
neither evaluation provides an opinion as to the likely 
etiology of the veteran's current hearing loss.  

Given the service history of acoustic trauma and evidence of 
current hearing loss, the Board finds that a medical 
evaluation as to whether the veteran currently has a 
qualifying hearing loss due to an event or incident in his 
military service is needed.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Hence, the RO should arrange for the veteran to undergo a VA 
audiological evaluation to determine the nature and likely 
etiology of the claimed hearing disability.  

The veteran is hereby advised that failure to report to the 
scheduled audiological evaluation may result in denial of the 
claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

If the veteran fails to report to the scheduled audiological 
evaluation, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.  

Prior to arranging for the veteran to undergo a VA 
audiological evaluation, the RO should give the veteran 
another opportunity to present information and evidence 
pertinent to his claim of service connection for bilateral 
hearing loss.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  The RO should 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and, if needed, authorization 
to obtain the evidence, following the procedures prescribed 
in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, as regards the five 
elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA audiological evaluation to determine 
the nature and likely etiology of the 
claimed hearing loss.  

The entire claims file must be made 
available to the examiner designated to 
evaluate the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the audiometry test results and 
taking into consideration the veteran's 
history of military and employment noise 
exposure, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss, in each ear, 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.  See 38 C.F.R. § 4.85.).  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's hearing 
loss disability is the result of an in-
service event, to particularly include 
noise exposure, or other incident of his 
service.  If the examiner cannot provide 
such an opinion without resorting to 
speculation s/he should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled audiological evaluation, the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the 
date and time of the audiological 
evaluation sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


